Citation Nr: 1449513	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an upper gastrointestinal tract disorder (GI), to include hiatal hernia, peptic ulcer, gastroesophageal reflux disease (GERD), and gastritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a Video Conference Board hearing before the undersigned Veterans Law Judge in February 2012; a transcript of that proceeding has been associated with claims file.

This matter was previously before the Board in March 2014.  At that time, the Board granted service connection for hypertension and irritable bowel syndrome (IBS), and remanded the issue of entitlement to service connection for an upper GI disorder for further development.  

The Board again acknowledges that the Veteran has perfected separate appeals for service connection for a hiatal hernia and peptic ulcer.  Nevertheless, his hearing testimony and other documents of record indicate that these symptoms are being claimed as a single disorder of the upper gastrointestinal tract. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (when a veteran makes a claim for service connection, he is deemed to be seeking service connection for disability, regardless of how the disability is diagnosed).  

Moreover, the record reflects that the Veteran has been diagnosed with other disorders of the upper GI tract, specifically, GERD.  In light of the Veteran's February 2012 hearing testimony, and the related evidence of record, the Board finds that the scope of his claim should be broadened to include any disorder of the upper gastrointestinal tract, to include hiatal hernia, peptic ulcer, gastritis, and GERD. See also Clemons, 23 Vet. App. at 5 (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).  Accordingly, the Board has restyled the above issues as a claim for service connection for an upper gastrointestinal tract disorder, as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS), the electronic claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has an upper GI disorder, diagnosed as GERD, as the result of his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an upper gastrointestinal disorder, diagnosed as GERD, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

This VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter sent to the Veteran in August 2010, which addressed the issue of whether new and material had been submitted to reopen this previously denied claims of entitlement to service connection for a hiatal hernia and peptic ulcer, and also included notice concerning type of information and evidence needed to substantiate his claims on their underlying merits. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  After the Board reopened his claim (as one for service connection for an upper GI disorder under Clemons) in March 2014, his claim was then readjudicated by way of the September 2014 SSOC.  Thus, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO or Appeals Management Center failed to obtain.  The Veteran was afforded a VA examination in June 2014 that was fully adequate for the purposes of adjudication in compliance with the March 2014 Board remand.  Additionally, the VA examination report reflected a review of the record, interview of the Veteran, and physical and clinical examination findings. See Barr v. Nicholson, 21 Vet. App. 303 2007). 

In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been met and no further action is necessary under the mandates of the VCAA.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b) (2014).

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, however, none of the Veteran's claimed upper GI disorders are listed as a "chronic" condition under 38 C.F.R. § 3.309.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A Disorder of the Upper GI System 

The Veteran seeks service connection for an upper GI disorder (originally claimed as hiatal hernia and peptic ulcer).  During his February 2012 Board hearing, the Veteran testified that he was treated for a hiatal hernia and peptic ulcer in-service and that he experiences similar, present day symptoms of stomach pain not relieved by antacids.  Notably, service connection is already in effect for a lower GI disorder, namely, irritable bowel syndrome. 

In terms of his present disability, although the Veteran has variously asserted that he has a hiatal hernia, peptic ulcer, and/or gastritis, the medical record developed up to the present time, inclusive of the newly obtained VA esophageal examination conducted in June 2014, reveals no such disorders currently or at any time during the pendency of the Veteran's claim. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  (Note: the Veteran's claim was received in October 2009).  Rather, the very comprehensive June 2014 VA examination report establishes only one esophageal/upper GI condition, namely, GERD. 

With respect to in-service incurrence, service treatment records show that the Veteran was treated for a sliding hiatus hernia with GERD and "possible peptic disease" in July 1976.  In November 1983, a summary of conditions noted that the Veteran had been treated with diet and antacids, and that he still had "some indigestion."  The Veteran also reported having frequent indigestion/stomach trouble on his retirement Report of Medical History.  The objective separation Report of Medical Examination, however, reflected a normal clinical evaluation of the abdomen and viscera.  

Following service, the Veteran was next treated for general stomach problems in August 1994; he expressly denied GI problems thereafter and in private treatment records dated from 2004 to 2009.  A February 2009 private endoscopy report confirmed a diagnosis of GERD (no ulcers or hernias were identified at that time).  A March 2009 gastric biopsy indicated that stains for helicobacter pylori (i.e., peptic ulcer) were negative; mild gastritis was diagnosed.   

With respect to the issue of causal relationship, the record contains two medical "nexus" opinions - one VA and one private.  They are discussed at length below. 

In February 2012, a private physician, Dr. D.B., opined that the Veteran's hiatal hernia and reflux disease was diagnosed in July 1976 and November 1983 and that "for this reason, it my medical opinion that your hiatal hernia was diagnosed during your active military service."  With respect to peptic ulcer disease, the physician opined that peptic ulcer disease was noted in July 1976 (during service), and for this reason, "it is my medical opinion that peptic ulcer disease was more likely to have existed during the course of your military service."  Dr. D.B.'s statement is unaccompanied by any diagnostic tests or findings.  

The Veteran underwent a VA esophageal examination in June 2014.  At that time, he reported having a dry mouth in the AM, cough, heartburn, esophageal spasms, and occasional spasms.  He denied symptoms of ulcer disease.  He used Nexium with good relief.  Current symptoms included pyrosis and regurgitation.  The VA examiner reviewed the Veteran's claims file and provided a diagnosis of GERD.  He opined that it was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that GERD was very common disease, which approximately 60 percent of the population has at some time during the year.  The examiner stated that he had reviewed the Veteran's (service) medical records and the notations of episodes of indigestion and stomach trouble, and that they were notably absent for any continuation of symptoms in-service.  The only note of stomach problems was in 1994 and this was likely explained by his known (service-connected) IBS.  The examiner noted that the Veteran's 2009 endoscopy noted only mild chronic gastritis and that there was no evidence of hiatal hernia or peptic ulcer disease, or of known complications of chronic GERD including esophageal strictures and Barretts esophagus.  The examiner concluded that he "did not find evidence in the medical records to link his reflux as a continuation of symptoms first occurring during his service."  He also noted that he found no evidence of a chronic ulcer, hiatal hernia, or gastritis disorder. 

The Board finds that the June 2014 VA examiner's opinion is entitled to great probative weight, as it reflects a thorough review of the Veteran's complete medical history (including STRs and post-service medical records) and a comprehensive evaluation of his current GI health.  The opinion also includes a detailed explanation of rationale, with citation to factual evidence, and it identifies alternate nonservice-related etiological factors for the Veteran's presently diagnosed GI disorder, namely, GERD.  For these reasons, the June 2014 is highly probative as to the issue of nexus. 

On the other hand, Dr. D.B's opinion/statement is afforded little probative value, as it is largely without rationale and inherently inconsistent with the existing medical evidence of record.  As noted above, while there is evidence of hiatal hernia and possible peptic ulcer disease in-service, none of the clinical evidence contained in the claims file reflects that the Veteran has been diagnosed with these disorders at any point during the course of this appeal.  Moreover, although Dr. D.B. noted that reflux disease was diagnosed during service, he did not specifically relate any current GERD/reflux disorder to service.  In sum, Dr. D.B.'s February 2012 opinion is not based on a complete review of the Veteran's medical history, or his current medical picture, but rather a cursory and isolated review of his STR's.  Further, his conclusions are not supported by the contemporaneous evidence of record and are incomplete with respect to the present condition of GERD.  For these reasons, Dr. D.B's opinion is afforded little, if any probative value in this case. 

Based on the foregoing, the Board finds that service connection is not warranted for the claimed upper GI disorder, diagnosed as GERD.  

Although there is a current diagnosis, and treatment for GERD/reflux in-service, the most competent and probative evidence of record does not establish that a chronic upper GI disorder manifested during, or is otherwise related to active duty service.  Indeed, the Veteran was treated on one occasion for GERD in 1976, with a complaint of "some indigestion" in 1983.  There is no indication of further treatment during active service and clinical evaluation at the time of separation revealed normal findings pertaining to the abdomen/viscera.  The first post-service evidence of a chronic upper GI disorder (GERD) is not shown until approximately 2009 (24 years after the Veteran's separation from active duty service).  Prior to that time, the Veteran had expressly denied GI symptoms in private treatment reports dated from 2004 to 2009.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The only medical evidence that directly addresses the matter of a nexus between the Veteran's GERD and service, with adequate supporting rationale, is in the report of the June 2014 VA examination, wherein the examiner opined that the Veteran's currently diagnosed GERD was, essentially, unrelated to his service or reflux symptoms therein.  The physician noted the history of the claimed and diagnosed GI disabilities and thoroughly explained the rationale for the opinion.  Again, the Board finds this evidence highly probative in the matter at hand (as the examiner is a medical professional qualified to provide medical opinions and support them with explanation of rationale and citation to supporting factual data, and identify an alternate etiology for the disability considered more likely).  Because there is no competent and probative medical opinion/evidence to the contrary (as the Board has deemed Dr. D.B.'s opinion to be of little to no probative value here), the Board finds the June 2014 VA examiner's opinion to be most persuasive as to the issue of nexus in this case. 

Notably, the Veteran has not endorsed continuous upper GI symptoms since service (again, the provisions of 38 C.F.R. § 3.303(b)/Walker, supra, are not applicable to this claim). See Hearing Transcript.  Rather, as part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his GI symptoms are similar to those experienced during service.  The Board acknowledges that the Veteran is competent to report on matters observed or within his personal knowledge, such as medical symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render an opinion on the etiology of GERD, as such requires medical expertise to determine such etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, such statements are not competent medical opinions, and the medical findings and opinion of the VA examiner warrants greater probative weight than any lay contentions.

In short, the overwhelming preponderance of the evidence indicates that the Veteran's upper GI disorder, diagnosed as GERD, was not incurred in, or is otherwise related to service.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant claim. See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an upper gastrointestinal tract disorder, diagnosed as GERD, is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


